Cite as 2017 Ark. 48


                    SUPREME COURT OF ARKANSAS

IN RE THE ARKANSAS JUDGES AND                         Opinion Delivered: February      76, 2017
LAWYERS ASSISTANCE PROGRAM
COMMITTEE




                                             PER CTIRIAM




       State Representative Dan Sullivan is appointed to the Arkansas Judges and Lawyers

Assistance Program Committee as a lay member, for a six-year term expiring February 28,

2023. He is replacing Anne Lynn Henry whose term has concluded.

        'William B. Putman is appointed to the Arkansas
                                                        Judges and Lawyers Assistance

Program Committee as a lawyer member, for a six- year terrn expiring February 28,2023.

He is replacingJimJulian whose term has concluded.

      The Honorable Melinda French is appointed to the Arkansas Judges and Lawyers

Assistance Program as a lawyer member, for a six-year term expiring February 28,2023. She

is replacingJ.R.Byrd whose term has concluded


      Jonathan'Warren is appointed to the ArkansasJudges and Lawyers Assistance Program
                                                                                           'Warren
Committee   as a   lawyer member, for   a   six-year term expiring February 28,2023. Mr.

is replacing Amanda    Nixon'lVhite whose term has concluded.



      The court extends its sincere appreciation to Representative Sullivan, Mr. Putman,
                                      Cite as 2017 Ark. 48


Judge French, and Mr.'W'arren for accepting appointment to this important committee. The

court also expresses its gratitude to Ms. Henry, Mr.Julian, Mr. Byrd, and Ms. White for their

dedicated service to the committee.




                                             -2-